Name: Council Decision (CFSP) 2018/476 of 21 March 2018 amending Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya
 Type: Decision
 Subject Matter: civil law;  European construction;  international affairs;  Africa
 Date Published: 2018-03-22

 22.3.2018 EN Official Journal of the European Union L 79/30 COUNCIL DECISION (CFSP) 2018/476 of 21 March 2018 amending Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 July 2015, the Council adopted Decision (CFSP) 2015/1333 (1) concerning restrictive measures in view of the situation in Libya. (2) On 28 September 2017, the Council adopted Decision (CFSP) 2017/1776 (2) amending Decision (CFSP) 2015/1333. (3) In view of the continuing instability and gravity of the situation in Libya the Council has decided that the restrictive measures concerning three persons should be extended for a further period of 6 months. (4) Decision (CFSP) 2015/1333 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 17 of Decision (CFSP) 2015/1333, paragraphs 3 and 4 are replaced by the following: 3. The measures referred to in Article 8(2) shall apply with regard to entries 16, 17 and 18 in Annex II until 2 October 2018. 4. The measures referred to in Article 9(2) shall apply with regard to entries 21, 22 and 23 in Annex IV until 2 October 2018.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 21 March 2018. For the Council The President E. ZAHARIEVA (1) Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya, and repealing Decision 2011/137/CFSP (OJ L 206, 1.8.2015, p. 34). (2) Council Decision (CFSP) 2017/1776 of 28 September 2017 amending Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya (OJ L 251, 29.9.2017, p. 28).